          Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 1 of 37



                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CRYSTAL DAWN WEIMER,

                  Plaintiff,                                       Case Number: 2:17-cv-01265-MPK

         v.
                                                                   SECOND AMENDED COMPLAINT
COUNTY OF FAYETTE, PENNSYLVANIA,                                   & JURY DEMAND
and OFFICE OF THE FAYETTE COUNTY
DISTRICT ATTORNEY1, and CITY OF
CONNELLSVILLE, and NANCY VERNON,
in her official and individual capacities, and
RONALD HAGGERTY, JR., and THOMAS
CESARIO, and THOMAS PATTON, and
BEVERLY ASHTON, in their individual
capacities,

                  Defendants.



         Plaintiff Crystal Dawn Weimer (“Ms. Weimer”), by and through her undersigned

counsel, Blank Rome LLP, hereby files her Second Amended Complaint2 and alleges as follows:

                                              INTRODUCTION

1.       Due to the Defendants’ deliberate, unlawful and unconstitutional conduct, Ms. Weimer

was wrongfully imprisoned for more than 11 years for the 2001 murder of Curtis Haith

(“Mr. Haith”). Throughout her ordeal, Ms. Weimer consistently and steadfastly maintained her

innocence. On October 1, 2015, Ms. Weimer’s wrongful convictions were vacated and she was

granted a new trial. On June 27, 2016, in recognition of the fact that there was absolutely no


1
 By Order dated September 14, 2018, this Court previously dismissed Ms. Weimer’s claim against Defendant
Office of the Fayette County District Attorney with prejudice. (ECF No. 71 at p. 34). This Second Amended
Complaint does not plead any causes of action against Defendant Office of the Fayette County District Attorney.
That Defendant is named herein, however, to preserve Plaintiff’s appellate rights relating to the Court’s September
14, 2018 dismissal orders.

2
 By Court Orders dated September 14, 2018, this Court previously granted Ms Weimer leave to file a Second
Amended Complaint. (ECF Nos. 69-72). This Second Amended Complaint is filed pursuant to those Orders.


999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 2 of 37



credible evidence tying Ms. Weimer to this murder, all charges against her were dismissed with

prejudice. Finally, Ms. Weimer was fully exonerated.

2.      On April 7, 2006, Ms. Weimer was wrongfully convicted of third-degree murder and

conspiracy to commit third-degree murder. She was sentenced to 15 to 30 years in prison for

crimes that she did not commit.

3.      This miscarriage of justice was the direct result of the Defendants’ egregious misconduct.

Despite the lack of any credible evidence tying Ms. Weimer to Mr. Haith’s murder, the

Defendants acted with tunnel vision, focusing their investigation almost solely on Ms. Weimer,

to the exclusion of other potential suspects. Their investigation ignored exculpatory DNA

evidence, which corroborated Ms. Weimer’s statements and directly contradicted Defendants’

alleged version of events. Lacking any DNA evidence, Defendants coerced multiple false

witness statements to implicate Ms. Weimer in the murder. Even though their investigation

revealed evidence that directly contradicted their coerced false witness statements, Defendants

willfully ignored contradictory evidence and presented knowingly false statements as evidence at

pre-trial hearings and during trial. And at trial, the prosecution blatantly lied to the jury on issues

that directly impacted the jury’s ability to evaluate the credibility of certain key witnesses.

4.      Moreover, Defendants intentionally concealed their misconduct throughout

Ms. Weimer’s wrongful incarceration, and after Ms. Weimer’s wrongful convictions were

vacated. Defendants deliberately and knowingly withheld exculpatory portions of their

investigative file, only producing certain exculpatory information for the first time in 2014 and

2015, in conjunction with Ms. Weimer’s state and federal post-conviction proceedings, and

subsequent 2016 pre-trial proceedings. Indeed, after Ms. Weimer’s wrongful convictions were

vacated, Defendants engaged in an after the fact conspiracy to cover up and suppress the facts



                                                  2
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 3 of 37



that led to Ms. Weimer’s wrongful convictions, in an effort to maintain their ability to

re-prosecute the wrongful criminal charges.

5.      Indeed, as set forth in detail below, Ms. Weimer’s wrongful convictions were the direct

result of the unconstitutional and otherwise improper policies, practices and customs of Fayette

County, Pennsylvania, and the City of Connellsville, whose policies, practices and customs

evidence deliberate indifference and abuse of authority.

6.      Sadly, Ms. Weimer’s mistreatment is not an isolated incident. In 1986, David

Munchinski was wrongfully convicted of two counts of first-degree murder and sentenced to two

consecutive life sentences without the possibility of parole. Mr. Munchinski was wrongfully

imprisoned for 27 years, until he was fully exonerated by DNA evidence. By way of further

example, the convictions of Mark Breakiron were overturned based in part upon the failure to

turn over exculpatory evidence. This unconstitutional conduct demonstrates a long-standing

pattern and practice of improper behavior that is considered acceptable by the Defendant entities

and their employees.

                                  JURISDICTION AND VENUE

7.      This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under color

of law of Plaintiff’s rights as secured by the United States Constitution. This Court has federal

question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

8.      This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant to

28 U.S.C. § 1367(a).

9.      Venue is proper in the Western District of Pennsylvania under 28 U.S.C. § 1391(b) in

that this is the District in which the claims arose.




                                                   3
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 4 of 37



                                        JURY DEMAND

10.     Plaintiff demands a trial by jury on all issues and claims set forth in this Amended

Complaint, pursuant to the Seventh Amendment of the U.S. Constitution and Federal Rule of

Civil Procedure 38(b).

                                            PARTIES

11.     Plaintiff CRYSTAL DAWN WEIMER, at all times relevant to this Amended

Complaint, was and is a resident of the Commonwealth of Pennsylvania. On April 7, 2006, Ms.

Weimer was wrongfully convicted of third-degree murder and conspiracy to commit third-degree

murder in connection with the murder of Mr. Haith and, as a result, was incarcerated for more

than 11 years before she was fully exonerated of all charges.

12.     Defendant COUNTY OF FAYETTE, PENNSYLVANIA, at all times relevant to this

Amended Complaint, is a county located in the Commonwealth of Pennsylvania. The County of

Fayette, Pennsylvania, at all times relevant to this Amended Complaint, was officially

responsible for the policies, practices and customs of the Fayette County District Attorney’s

Office and the Connellsville Police Department.

13.     Defendant OFFICE OF THE FAYETTE COUNTY DISTRICT ATTORNEY, at all

times relevant to this Amended Complaint, is an office located in the Commonwealth of

Pennsylvania. During certain times relevant to this Amended Complaint, the Office of the

Fayette County District Attorney was held by Defendant Nancy Vernon.

14.     Defendant CITY OF CONNELLSVILLE, formerly captioned as CONNELLSVILLE

TOWNSHIP, at all times relevant to this Amended Complaint, is a city located within Fayette

County, Pennsylvania. Upon information and belief, the City of Connellsville was officially

responsible for the policies, practices and customs of the Connellsville Police Department, and

was the employer of Defendants Thomas Cesario and Ronald Haggerty, Jr. and Thomas Patton.

                                                 4
999998.91782/106574616v.1
          Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 5 of 37



15.      Defendant NANCY VERNON, at times relevant to this Amended Complaint, was the

District Attorney for Fayette County, Pennsylvania, acting under color of law and within the

scope of her employment pursuant to the statutes, ordinances, regulations, policies, customs, and

usage of the Fayette County District Attorney’s Office. She is sued in her official and individual

capacities. Defendant Vernon participated in investigating Mr. Haith’s murder, and was also the

lead prosecuting attorney in Ms. Weimer’s criminal trial and subsequent wrongful conviction.

16.      Defendant THOMAS CESARIO, at times relevant to this Amended Complaint, was a

Detective Lieutenant in the Connellsville Police Department acting under color of law and within

the scope of his employment pursuant to the statutes, ordinances, regulations, policies, customs,

and usage of the Connellsville Police Department. He is sued in his individual capacity.

Defendant Cesario was the police officer originally assigned to lead and oversee the

investigation of Mr. Haith’s murder.

17.      Defendant RONALD HAGGERTY, JR., at times relevant to this Amended Complaint,

was a Sergeant in the Connellsville Police Department acting under color of law and within the

scope of his employment pursuant to the statutes, ordinances, regulations, policies, customs, and

usage of the Connellsville Police Department. He is sued in his individual capacity. Defendant

Haggerty was the police officer assigned to lead and oversee the investigation of Mr. Haith’s

murder following Defendant Cesario’s retirement. Upon information and belief, during the

relevant time period, Defendant Haggerty was also a member of the Fayette County Drug Task

Force.

18.      Defendant THOMAS PATTON, at times relevant to this Amended Complaint, was a

Corporal in the Connellsville Police Department acting under color of law and within the scope

of his employment pursuant to the statutes, ordinances, regulations, policies, customs, and usage



                                                5
999998.91782/106574616v.1
          Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 6 of 37



of the Connellsville Police Department. He is sued in his individual capacity. Upon information

and belief, Defendant Patton was assigned to lead the ongoing investigation of Mr. Haith’s

murder after Ms. Weimer’s wrongful convictions were vacated.

19.      Defendant BEVERLY ASHTON, at times relevant to this Amended Complaint, was a

Corporal in the Pennsylvania State Police Department, assigned to the Cold Case Unit, acting

under color of law and pursuant to the statutes, ordinances, regulations, policies, customs, and

usage of the Pennsylvania State Police Department. She is sued in her individual capacity.

Upon information and belief, Defendant Ashton was the lead officer for the Pennsylvania State

Police Department’s investigation of Mr. Haith’s murder.

20.      At all times relevant to this Amended Complaint, the Defendants named above acted in

concert and in conspiracy with one another in order to deprive Ms. Weimer of her

constitutionally protected rights, during the time period prior to Ms. Weimer’s wrongful

convictions, during her wrongful incarceration, and after the wrongful convictions were vacated,

until the charges were finally dismissed with prejudice.

                                 FACTUAL ALLEGATIONS

Mr. Haith Is Brutally Murdered.

21.      Curtis Haith was murdered in the early morning hours of January 27, 2001. At

approximately 4:50 am, police arrived at the crime scene and found Mr. Haith dead on the

sidewalk outside his apartment, brutally beaten and with a gunshot wound to the face.

22.      At approximately 5:17 am, Defendant Cesario arrived at the crime scene. Among other

things, Defendant Cesario spoke with Mr. Haith’s upstairs neighbor, who stated that a dozen or

more people were in Mr. Haith’s apartment earlier that night before the upstairs neighbor went to

sleep.



                                                 6
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 7 of 37



23.     At approximately 7:19 am, Defendant Vernon was requested to come to the crime scene

and, upon information and belief, Defendant Vernon arrived at the crime scene shortly thereafter.

Thus, Defendant Vernon became involved in Mr. Haith’s murder investigation less than three (3)

hours after the investigation began. Upon information and belief, Defendant Cesario requested

Defendant Vernon to the crime scene so that she could be involved in and help to direct the

murder investigation from the onset of the investigation.

24.     Upon information and belief, Defendant Vernon was directly involved in and participated

in Mr. Haith’s murder investigation, from the early morning hours on the day that the body was

initially discovered until Ms. Weimer’s wrongful arrests approximately three (3) years later.

25.     Police analyzed the crime scene and collected evidence. A sweatshirt and bandana were

found near the body and taken into evidence. Police were also able to recover approximately

two dozen hair samples, which were able to be DNA tested. The police also gathered blood

samples from Mr. Haith and the crime scene, which were able to be DNA tested. Soil samples

were also collected from the area surrounding the house.

26.     Police also searched Mr. Haith’s apartment. Inside the apartment, they located a large

amount of apparent drug-related evidence, including drug paraphernalia, I.O.U. slips, guns and a

pager. These items were also taken into evidence.

27.     Police also began interviewing Mr. Haith’s neighbors and friends, and soon learned that

Mr. Haith had attended parties on the evening of January 26th and the early morning hours of

January 27th – just prior to his death. Police began interviewing people that attended those

parties, including but not limited to Ms. Weimer.




                                                7
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 8 of 37



Ms. Weimer Is Interviewed and DNA Testing Fully Corroborates Ms. Weimer’s Alibi.

28.     The police, including Defendants Haggerty and Cesario, went to Ms. Weimer’s house to

interview her on the same day that Mr. Haith was murdered. Ms. Weimer was sleeping when the

police officers arrived, and was dressed in the same clothes that she had on the night before. The

officers observed what appeared to be mud and blood on Ms. Weimer’s clothes, as well as some

injuries to her face and foot. In the interest of cooperation, Ms. Weimer voluntarily accompanied

the officers to the police station and readily provided her clothing for forensic testing.

29.     Ms. Weimer told the officers that she was at a party with Mr. Haith and others the prior

night in Uniontown, PA, and that Mr. Haith stayed at the party for about an hour. When he was

ready to leave, Ms. Weimer, her cousin Doug Giles and her oldest daughter Rose, drove

Mr. Haith to Connellsville, PA, and dropped him off at the Arch Café, which turned out to be the

location of Mr. Haith’s second party. After dropping Mr. Haith off, the group returned to

Uniontown, where Ms. Weimer remained until the police arrived the following morning.

30.     Ms. Weimer’s whereabouts were confirmed by multiple persons. Indeed, Giles,

Ms. Weimer’s then-boyfriend Michael Gibson, and Ms. Weimer’s sisters, Cynthia and Carla, all

accounted for Ms. Weimer’s whereabouts during the time of Mr. Haith’s murder. Ms. Weimer

spent the majority of that evening at a birthday party at her sister Cynthia’s house and, after

dropping off Mr. Haith in Connellsville hours prior to his murder, spent the rest of that night at

the housing community where her mother and her sisters all lived.

31.     When questioned about her apparent injuries, Ms. Weimer and Mr. Gibson both

explained that she hurt her toe a few days earlier while “horseplaying” with each other. She also

explained that she hurt her eye on the night of Mr. Haith’s murder during a fight with




                                                  8
999998.91782/106574616v.1
          Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 9 of 37



Mr. Gibson. During that fight, Ms. Weimer bit Mr. Gibson’s thumb, which caused his thumb to

bleed on Ms. Weimer’s clothing. Reacting to the bite, Mr. Gibson hit Ms. Weimer in the eye.

32.     Very significantly, all DNA testing performed at the crime scene and on Ms. Weimer’s

clothing fully corroborated Ms. Weimer’s statements. More specifically, DNA testing confirmed

that Mr. Gibson’s blood was the only blood on Ms. Weimer’s clothing, corroborating their

statements. DNA testing also determined that: (a) Mr. Haith’s blood was not on Ms. Weimer’s

clothing; and (b) the hair and blood samples found at Mr. Haith’s crime scene did not match

Ms. Weimer. Indeed, to the contrary, an unidentified male DNA profile was discovered through

DNA testing of the hair and blood samples from the crime scene.

33.     All DNA testing performed on Ms. Weimer and relating to Mr. Haith’s crime scene fully

supported that Ms. Weimer was not present at the crime scene, and corroborated Ms. Weimer’s

statements to the police. The DNA evidence also fully supported the accounts of the various

individuals that gave statements as to Ms. Weimer’s whereabouts on the night of Mr. Haith’s

murder.

Despite Exculpatory DNA Evidence, Police Continue to Focus on Ms. Weimer, Forgoing
Other Leads and Suspects.

34.     Notwithstanding DNA evidence that: (a) fully corroborated Ms. Weimer’s account of the

night of Mr. Haith’s death; and (b) tied an unidentified male person’s DNA to the crime scene,

investigators continued to focus their investigation with tunnel vision on Ms. Weimer, to the

exclusion of other leads.

35.     For example, a number of witnesses told police that Mr. Haith had been involved with

drugs, which was certainly backed up by the significant amounts of drug-related evidence found

at his apartment. Despite the presence of drug-related evidence, no illegal drugs were found at

Mr. Haith’s apartment, which could indicate that he may have been killed in connection with a


                                                9
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 10 of 37



drug robbery. Defendant Haggerty, a member of the Fayette County Drug Task Force, was

uniquely qualified to analyze and investigate potential drug-related evidence and leads, but there

is no indication in the investigative file that the police investigated whether Mr. Haith’s potential

involvement with drugs might have provided somebody with a motive to kill him.

36.     There is also no indication in the investigative file that the police investigated Mr. Haith’s

upstairs neighbor’s claim, which he told to Defendant Cesario, that he heard approximately a

dozen persons in Mr. Haith’s apartment before he went to bed that evening, shortly before

Mr. Haith’s murder.

37.     In addition, while the murder was being investigated, no less than eight (8) persons came

forward to the police and provided evidence as to the actual perpetrator(s). From those

statements, no less than ten (10) different people were implicated in Mr. Haith’s death, all of

which were males. The police were told that Mr. Haith recently kicked one of the potential

perpetrators out of his home, where he had been staying. The police were also told that Mr.

Haith had prior altercations with another of the potential perpetrators, which included a gun

being fired into the air. Despite this plethora of potential suspects and motives, the investigation

file reveals that little to no follow up was conducted by investigators on these leads.

38.     Instead, police focused their investigatory efforts against Ms. Weimer, stubbornly

convinced that they would be able to concoct and create some version of events that could tie

Ms. Weimer to the crime.

Defendants Coerce Their First False Story To Implicate Ms. Weimer.

39.     Nearly two years after Mr. Haith’s murder, Thomas Beal emerged as the first “witness”

that the Defendants would attempt to use against Ms. Weimer. In October 2002, Mr. Beal told

police that Ms. Weimer (his former girlfriend) and Mr. Gibson (her boyfriend at the time of the

murder) were the persons that killed Mr. Haith. Mr. Beal said that Ms. Weimer told him that she

                                                 10
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 11 of 37



and Mr. Gibson beat Mr. Haith and then shot him. Mr. Beal also said that Ms. Weimer told him

that Mr. Haith’s blood was on her clothing. Of course, the police already definitively knew –

through DNA testing – that Mr. Haith’s blood was not on Ms. Weimer’s clothing and that

Ms. Weimer’s blood was not at the crime scene. Knowingly and willfully ignoring those facts,

Defendants deliberately elected to rely upon Mr. Beal’s uncorroborated statement.

40.     In November 2002, nearly two years after the murder, the Pennsylvania State Police Cold

Case Squad was engaged to assist with the investigation. Despite the assistance of additional

outside resources, the Defendants’ overall investigation maintained a tunnel-vision focus on

Ms. Weimer.

41.     Upon reviewing autopsy photographs, Defendant Ashton, a Pennsylvania State Police

Corporal, noticed an injury on Mr. Haith’s hand that appeared to her to be a bite mark.

Defendant Ashton purported to identify the bite mark only through photographs. Upon

information and belief, Defendant Ashton had no specialized training or knowledge regarding

bite marks or bite injuries. The injury had not been identified as a bite mark by the medical

personnel that performed Mr. Haith’s autopsy. Nevertheless, lacking any credible leads relating

to Ms. Weimer, Defendants conspired to manufacture evidence of Ms. Weimer’s alleged

involvement in Mr. Haith’s murder.

42.     Dr. Kimberly Zeremba-Rabatin, a Fayette County dentist, was initially asked to analyze

the purported bite mark injury. Dr. Zeremba-Rabatin initially concluded that the purported bite

mark was consistent with Mr. Gibson, Ms. Weimer’s boyfriend at the time of Mr. Haith’s

murder. After being provided teeth impressions for Ms. Weimer, she concluded that she could

not make any positive identification as to which teeth caused the purported bite mark.




                                                11
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 12 of 37



43.     Unsatisfied with Dr. Zeremba-Rabatin’s conclusions, Defendants continued to pursue the

purported bite mark, shopping for an alleged expert witness that would be willing to link the

purported bite mark to Ms. Weimer. Ultimately, Defendants were able to locate such a person –

Dr. Gus Karazulas, the Chief Forensic Odontologist for the Connecticut State Police.

Dr. Karazulas reviewed Mr. Beal’s false and contradicted statement that Ms. Weimer and

Mr. Gibson committed the murder, photographs of the purported bite mark, and Mr. Gibson’s

and Ms. Weimer’s teeth impressions. Based solely upon that information, Dr. Karazulas opined

that the alleged bite mark matched Ms. Weimer.

44.     Later in the investigation, the timing of the purported bite mark was called into question,

as the purported bite mark could have occurred hours or even days before Mr. Haith’s murder,

rendering their alleged evidence ineffectual and likely inadmissible.

45.     Not to be deterred, upon information and belief, Defendant Vernon directed that the

purported bite mark evidence be further investigated. Defendants’ hand-picked expert,

Dr. Karazulas, was asked to update his opinions to address and eliminate any timing concerns.

Thereafter, Dr. Karazulas opined that the purported bite mark occurred within 7-10 minutes

before Mr. Haith’s death. Upon information and belief, Dr. Karazulas did not review any

additional evidence or materials before rendering this additional opinion. Upon information and

belief, Defendants were aware that Dr. Karazulas was not provided any additional evidence or

materials upon which to base his additional opinions, but nevertheless maintained their

agreement and understanding to rely upon the manufactured evidence.

46.     In post-conviction proceedings, however, Dr. Karazulas completely disavowed his trial

testimony about the alleged bite mark. He testified that bite mark evidence was “junk science”




                                                 12
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 13 of 37



and further testified that he could not and would not even conduct a bite mark analysis in

Ms. Weimer’s case today.

47.     With their alleged bite mark evidence secured, Defendants again spoke to Mr. Beal, only

to learn that his fabricated story had substantially changed. Now, Mr. Beal told police that a

black man named Lonnie was also involved in the murder and that Ms. Weimer suffered her toe

injury while kicking Mr. Haith.

48.     Defendants were forced to further investigate and incorporate Mr. Beal’s newly

fabricated version of events into their narrative. Upon further investigation, conducted at the

direction and understanding of the individual defendants, including Defendant Vernon,

Defendants discovered that the man that Mr. Beal identified as Lonnie was in jail at the time of

Mr. Haith’s murder. Despite this discovery, Defendants nevertheless continued to utilize

Mr. Beal as a key part of their investigation into Mr. Haith’s murder.

49.     In late August 2003, Conrad Clinton Blair contacted police and told them that Joseph

Stenger, a fellow inmate, confessed his involvement in Mr. Haith’s murder. To further

investigate Mr. Blair’s claims, Defendants Vernon and Haggerty interviewed Mr. Blair at

Defendant Vernon’s District Attorney’s office. At that interview in the Defendant Vernon’s

office, Mr. Blair told Defendants Vernon and Haggerty that Mr. Stenger supposedly participated

in the murder with Mr. Beal and Ms. Weimer.

50.     Mr. Blair also provided Defendants Vernon and Haggerty with a statement purportedly

written by Mr. Stenger, which recounted a substantially different version of events from the one

that Mr. Blair previously told to the Defendants. In the written statement, Mr. Stenger did not

state that he was involved in the murder, but instead stated that he only heard of Mr. Haith’s




                                                13
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 14 of 37



death after it occurred and that he assisted in disposing of the weapon and other evidence in a

pond.

51.     On September 4, 2003, in order to further investigate the claims in Mr. Blair’s interview

and Mr. Stenger’s alleged statement, upon information and belief, Defendants Vernon and

Haggerty assembled a dive team to search the pond for the alleged murder weapon and other

evidence.

52.     Later on the morning of September 4, 2003, to further investigate Mr. Stenger’s alleged

statement, Defendants Vernon, Haggerty and Ashton met with Mr. Stenger’s legal counsel. At

this meeting, Mr. Stenger’s counsel denied that her client wrote the written statement provided

by Mr. Blair. Despite this investigatory meeting with Mr. Stenger’s counsel, upon information

and belief, Defendants decided to continue the murder investigation, relying in part upon

Mr. Stenger’s alleged written statement.

53.     At this point, nearly three years after Mr. Haith’s murder, the Defendants’ investigation

uncovered statements made by three different persons – Beal, Blair and Stenger – that were

patently inconsistent, and moreover, were contradicted by known DNA evidence.

54.     In late December 2003, despite these wildly inaccurate and uncorroborated stories,

Defendants Vernon, Haggerty and Ashton reviewed the investigative efforts to date, and based

upon the investigation to date, agreed to proceed with filing criminal charges against

Ms. Weimer. Defendant Haggerty prepared a criminal complaint, which was approved by

Defendant Vernon.

55.     In January 2004, Ms. Weimer was arrested for Mr. Haith’s murder.

56.     At Ms. Weimer’s March 2004 preliminary hearing, the Commonwealth called Mr. Beal

as its only fact witness against Ms. Weimer, even though Defendants knew that Mr. Beal’s



                                                14
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 15 of 37



statements were contradicted by known evidence, other statements, and even by Mr. Beal

himself. On the stand, Mr. Beal invoked his Fifth Amendment rights and refused to testify, yet

Ms. Weimer was still held over for trial.

57.     At Ms. Weimer’s subsequent April 2004 hearing, Defendants again called Mr. Beal to

testify, presumably in support of their prosecution. On the stand, Mr. Beal fully recanted the

statement he previously made to police in which he had implicated Ms. Weimer in Mr. Haith’s

death. Among other things, Beal testified that “the officer there, [Defendant] Haggerty, kind of

like coaxed me along on how to do it.” Thereafter, the judge dismissed the charges against

Ms. Weimer and released her from prison.

58.     Mr. Beal was the first person to admit – under oath – that the Defendants directly

conspired to fabricate false and misleading evidence to implicate Ms. Weimer in Mr. Haith’s

murder. Defendants did not merely rely upon inconsistent and uncorroborated statements

throughout their investigation, but they also knowingly conspired to fabricate false statements to

bolster their investigation.

Defendants Coerce Their Second False Story, Again Ignoring Evidence To The Contrary.

59.     Shockingly, even after Mr. Beal revealed that the Defendants coerced and fabricated false

testimony in their zeal to prosecute Ms. Weimer, the Defendants still refused to drop their

vendetta against Ms. Weimer. Instead, they re-focused their efforts, and worked to concoct and

fabricate new evidence against Ms. Weimer. This time, Defendants fabricated false statements

from Mr. Stenger, who made several inconsistent statements throughout the course of

Defendants’ investigation.

60.     In July 2004, Mr. Stenger told law enforcement officials that he would be willing to

implicate Ms. Weimer in Mr. Haith’s murder in exchange for leniency on his sentencing for

unrelated robbery convictions.

                                                15
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 16 of 37



61.     Defendants intentionally elected to ignore that Mr. Stenger’s new version of events was

already contradicted by his own prior written statement, by DNA evidence and by other known

facts. Instead, using Mr. Stenger’s statement, Ms. Weimer was again arrested and charged with

Mr. Haith’s murder.

62.     At Ms. Weimer’s October 2004 preliminary hearing, Defendants elicited testimony from

Mr. Stenger that was profoundly different from his prior statements to Defendants. By the time

Mr. Stenger testified at Ms. Weimer’s preliminary hearing, he claimed to have been present

during Mr. Haith’s murder, and claimed that Mr. Haith was beaten by two unidentified black

men while Ms. Weimer was “screamin’and yelling.” Defendants elicited this testimony despite

the fact that Mr. Stenger’s first written statement claimed only that he learned about Mr. Haith’s

murder after the fact, and that his written statement implicated Beal.

63.     Indeed, during the course of Defendants’ ongoing investigation and Ms. Weimer’s ordeal,

Mr. Stenger made 15 statements, either directly or through others. He also testified 3 times (at

his plea hearing, Ms. Weimer’s second preliminary hearing, and Ms. Weimer’s trial), receiving a

favorable plea deal in exchange for his cooperation. Mr. Stenger’s story changed each time that

he provided a statement until, during Ms. Weimer’s post-conviction proceedings, he finally fully

recanted and disavowed all of his prior stories and unequivocally stated that he has no

knowledge of the circumstances surrounding Mr. Haith’s death.

64.     Leading up to Ms. Weimer’s trial, Anthony Williams also came forward, providing

evidence that further undermined Mr. Stenger’s false testimony. Mr. Williams alerted

Ms. Weimer’s criminal trial counsel that Mr. Stenger admitted that he was going to provide false

trial testimony implicating Ms. Weimer in Mr. Haith’s murder.




                                                16
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 17 of 37



65.     Learning that Mr. Williams was going to be called as a defense witness at trial, in March

2006, Defendant Vernon directed Defendants Haggerty and Ashton to further investigate Mr.

Williams’ exculpatory evidence.

66.     Upon that request, Defendants Haggerty and Ashton visited Mr. Williams in prison and

used their positions of authority to threaten Mr. Williams, and to attempt to force him to provide

false testimony that would place Ms. Weimer at the crime scene. Mr. Williams refused to

provide any false testimony.

Defendants Cultivate False Jailhouse Informant Testimony Induced By Potential Leniency,
And Fail To Disclose The Requests for Leniency To Ms. Weimer’s Defense Counsel.

67.     Leading up to Ms. Weimer’s trial, and in their further efforts to investigate the alleged

facts and circumstances of Mr. Haith’s murder, Defendants used their positions of authority to

encourage witnesses to provide false jailhouse confessions.

68.     In late 2004 into 2005, at least two (2) jailhouse informants—Robert Mackey and Linda

Reynolds—directly contacted Defendant Vernon with information that Ms. Weimer allegedly

“confessed” some involvement in Mr. Haith’s death to them. Both Mr. Mackey and Ms.

Reynolds sought consideration in exchange for their testimony.

69.     In his written statement, dated April 15, 2005, Mr. Mackey directly conditions his

testimony against Ms. Weimer on the willingness of the Defendants to make a deal. Specifically,

Mackey writes “If your willing to make a deal … I would like to see about getting out on early

parole. Also I would like someone to talk to Tropper Curry on my wife, Joyce Mackey, whos

case is comeing up May 26th at Kulas. If I was able to get out early it would also benefit Trooper

Gar[] who I made a deal with to help him on some stuff.”

70.     By his own admission, Mr. Mackey’s testimony is being offered in exchange for a deal to

help himself and his wife with pending charges and the length of potential jail sentences.


                                                 17
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 18 of 37



Mr. Mackey’s true motives clearly detract from his credibility and trustworthiness, and seriously

undermine the eventual testimony that he provided against Ms. Weimer.

71.     Ms. Reynolds also conditioned her testimony against Ms. Weimer on the willingness of

the Defendants to make a deal. Indeed, Reynolds wrote two letters directly to Defendant Vernon

during the course of Defendants’ investigation, seeking to help herself in exchange for testimony

against Ms. Weimer. Specifically, on November 29, 2004, Reynolds wrote: “Nancy, Can you

help me? Are you able to talk to Judge Solomen and explain to him I’d been to see you. I was

there 5 months before the charges – surely you can see that I was trying to get the mess

straightened up the right way and I wasn’t trying to fraud anyone … I do have something that I

can help you with, if you want. I’m hoping you can use another witness on Crystal Weimer…”

72.     Further, in a second letter dated June 7, 2005, Ms. Reynolds again directly wrote to

Defendant Vernon, offering testimony against Ms. Weimer for leniency. Specifically, Reynolds

wrote “My reason for writing is to ask if there is anyway your office can help me. On April 18,

2005, 2 Fay. Co. SP Homicide Detectives interviewed me here. They indicated my information

involving Debra Payne and Crystal Weimer were very helpful to the cases. I asked if they’d help

me with House Arrest for the duration of my minimum sentence … I realize this may be viewed

as an unusual request, but I also feel a homicide trial the magnitude of, especially, Crystal’s

should normally take a higher stand then theft by deception [Reynold’s convicted crime] … I’m

praying for the opportunity to prove myself and help the Commonwealth in these 2 cases. I feel

you’ll help if you legally can.”

73.     By her own admission, Ms. Reynolds’ testimony is being offered in exchange for a deal

regarding where she would serve the remainder of her jail sentence. Ms. Reynolds’ true motives




                                                 18
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 19 of 37



clearly detract from her credibility and trustworthiness, and seriously undermine the eventual

testimony that she provided against Ms. Weimer.

74.     Defendant Vernon received and reviewed Mr. Mackey’s and Ms. Reynolds’ letters and,

in furtherance of the Defendants’ investigation, oversaw and directed additional investigatory

acts, including interviews with these potential witnesses and others.

75.     Prior to Ms. Weimer’s trial, the letters written by Mr. Mackey and Ms. Reynolds were

not provided in discovery to Ms. Weimer’s defense counsel. Indeed, the November 29, 2004

letter was first produced by the Fayette County District Attorney’s Office during post-conviction

discovery in 2015. The June 7, 2005 letter was provided directly by the Connellsville Police

Department from their files, and it was mailed on June 22, 2016, mere days before Ms. Weimer’s

pre-trial hearing after being released from prison.

76.     Upon information and belief, the individual Defendants acted in concert and with the

understanding of collecting evidence that could be used to prosecute Ms. Weimer, and to turn a

blind eye toward contradictory evidence and other potential leads. The individual Defendants

also acted in concert in failing to disclose exculpatory evidence prior to trial.

Defendant Vernon Suborns Perjury and Blatantly Lies to the Jury Regarding Jailhouse
Informants’ Testimony.

77.     Not only did the Commonwealth fail to disclose the letters written by Mr. Mackey and

Ms. Reynolds, offering their testimony in exchange for leniency, Defendant Vernon knowingly

elicited perjury, and then failed to correct false testimony, by having Mackey and Reynolds

testify that they sought nothing in exchange for their testimony. Just as egregiously, Defendant

Vernon then blatantly lied to the jury when she told them that the fact that Mr. Mackey and

Ms. Reynolds asked for nothing in exchange for their testimony should underscore the credibility

of their testimony.


                                                  19
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 20 of 37



78.     Defendant Vernon deliberately elicited testimony intended to mislead the jury regarding

Mr. Mackey’s motivation for providing testimony. Specifically, the following testimony was

elicited: “Q. Why is it that you contacted the police? A. Because I didn’t think it was right,

what happened. Q. Were you provided any deals by the Commonwealth, any promises, any plea

bargains, any consideration whatsoever for your testimony? A. Not for me, no.”

79.     Mr. Mackey then went on to provide completely unsubstantiated evidence, including

ridiculously false testimony that Ms. Weimer was allegedly dating Mr. Haith in 2003, which was

of course impossible because Mr. Haith was murdered in 2001.

80.     Defendant Vernon also deliberately elicited testimony intended to mislead the jury

regarding Ms. Reynolds’ motivation for providing testimony. Specifically, the following

testimony was elicited: “Q. Did you contact the authorities to tell them about this conversation?

A. Yes. Q. Why did you do that? A. Because someone died and it wasn’t – someone died. Q.

Were any promises, offers, leniency, deals, anything offered to you in exchange for your

testimony? A. No. Q. You don’t expect anything from your testimony; is that correct? A.

That’s correct.”

81.     In closing arguments, Defendant Vernon relied upon this deliberately misleading

testimony and argued that the jurors should be more willing to believe Mackey and Reynolds

than those witnesses called by the defense. Specifically, Defendant Vernon told the jury that:

“Then we come down to the testimony of Reynolds, Harris and Mackey … And, you know, there

are some good people left in this world. And there are some people that once somebody tells

them something, particularly about somebody that died, that they can live with that for awhile,

and then say, ‘I need to tell someone.’ These aren’t the Anthony Williams’ that want to deal and

that I’m going to be happy if I get them out of prison for something or try to get him time served



                                                20
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 21 of 37



toward the sentence. These are people that have asked nothing of the Commonwealth. What

possible motive would they have to come forward?”

82.     Defendant Vernon’s statements that Mr. Mackey and Ms. Reynolds did not “want to

deal” and that they “asked nothing of the Commonwealth” are deliberate and blatant lies to the

jury. Those statements are plainly contradicted by Mackey’s and Reynolds’ letters, some of

which were addressed directly to Defendant Vernon. These blatant falsehoods could not be

rebutted or challenged because Defendant Vernon or the individual police defendants

deliberately withheld the exculpatory letters from Ms. Weimer’s criminal trial lawyers.

83.     Upon information and belief, Mr. Mackey and Ms. Reynolds may have received some

leniency or deals in exchange for their false testimony. At the time that Ms. Reynolds testified

falsely against Ms. Weimer, Ms. Reynolds had already been moved out of prison to a halfway

house to serve the remainder of her sentence. Mr. Mackey asked for a deal on behalf of himself

and his wife in exchange for his testimony, and his testimony suggests that his wife may have

received some leniency or a deal. At trial, Defendant Vernon asked Mr. Mackey whether he was

“provided any deals by the Commonwealth, any promises, any plea bargains, any consideration

whatsoever for your testimony”, and Mr. Mackey testified “Not for me, no.”

84.     Without this fabricated evidence and false testimony, there is a reasonable likelihood that

Ms. Weimer would not have been convicted.

After Ms. Weimer’s Wrongful Conviction, Ms. Weimer’s Appeal and Post-Conviction
Hearings Reveal Additional Misconduct.

85.     In late 2014 and early 2015, the Commonwealth’s already weak case against Ms. Weimer

crumbled.

86.     After Ms. Weimer’s convictions were vacated, the individual Defendants continued to act

in concert to cover up and suppress the wrongful actions that led to Ms. Weimer’s wrongful


                                                21
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 22 of 37



convictions. Toward that end, the individual Defendants attempted to create additional evidence,

and to continue to suppress the prior rec with the intent of re-prosecuting Ms. Weimer for Mr.

Haith’s murder. The Defendants’ ongoing investigation of Mr. Haith’s murder and malicious

pursuit of Ms. Weimer included interviews of Mr. Stenger, as well as the continued and

deliberate withholding of exculpatory evidence, including the Mackey and Reynolds letters.

87.     Mr. Stenger completely recanted his trial testimony. In an interview with Ms. Weimer’s

federal habeas investigator, Mr. Stenger admitted that he never saw Ms. Weimer on the night of

Mr. Haith’s murder and he has no knowledge that she was involved in the crime. Mr. Stenger

further admitted that law enforcement, including Defendant Haggerty, walked him through his

eventual “story” – directly provided evidence and details as to how and where things happened –

to ensure that Mr. Stenger’s details matched the actual crime scene.

88.     At one point, Defendant Haggerty asked Mr. Stenger to take him to Mr. Haith’s

residence, but he could not do so because he did not know where Mr. Haith lived. Consequently,

Defendant Haggerty just drove Mr. Stenger to Mr. Haith’s residence, prompting purported

driving directions from Mr. Stenger as Defendant Haggerty himself was making the turns.

89.     Mr. Stenger reiterated his recantation to Defendant Patton, a Connellsville Police Officer,

on December 12, 2015. By 2015, Defendant Haggerty was no longer with the Connellsville

Police Department. Upon information and belief, Defendant Patton was assigned to lead the

ongoing investigation of Mr. Haith’s murder, in an effort to re-prosecute Ms. Weimer for Mr.

Haith’s murder. Toward that end, Defendant Patton interviewed Mr. Stenger, without his legal

counsel present, while Mr. Stenger was still incarcerated. In that interview, Mr. Stenger again

admitted that “he was coerced by police into confessing and implicated Crystal Weimer.”




                                                22
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 23 of 37



90.     In all, Stenger told 15 stories regarding Mr. Haith’s murder, either directly to law

enforcement or to others, from 2003 through 2014. In each version his story shifted, starting

from his claim to Mr. Blair that he gave Mr. Beal a gun and Mr. Beal and Ms. Weimer killed Mr.

Haith, to his claim that he was at the scene but did not participate, to his claim that he shot

Mr. Haith, to his now total recantation. One such videotaped “confession” shows that

Mr. Stenger is receiving details about the evidence from Defendants Haggerty and Ashton, who

are in the room, but not visible on the video.

91.     Despite the scores of inaccuracies in his statements, which were revealed during the

Defendants’ investigation, the Defendants nevertheless called Mr. Stenger and elicited false

testimony 3 different times, in their unfettered zeal to convict Ms. Weimer regardless of the

actual evidence.

92.     Further, Ms. Weimer’s Post-Conviction Relief legal counsel, after requesting the

Defendants’ entire investigatory file, were able to discover, in Defendant Vernon’s file, some of

the letters by Mackey and Reynolds specifically asking for deals in exchange for their

cooperation. A remaining letter from Reynolds was only discovered when, after multiple

discovery requests and court conferences, Defendants produced documents from the

Connellsville Police Department’s file during Ms. Weimer’s 2016 pre-trial proceedings. These

letters directly revealed the intentionally misleading testimony elicited at trial, as well as

Defendant Vernon’s blatant lie to the jury in her closing arguments.

93.

94.     The prosecution’s hand-picked alleged bite mark evidence expert, Dr. Karazulas,

completely disavowed his trial testimony about the purported bite mark. Indeed, Dr. Karazulas

testified that bite mark evidence is “junk science.”



                                                  23
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 24 of 37



95.     Dr. Charles Wetli, a forensic pathologist who reviewed the autopsy report, autopsy

photographs, and photographs of the injuries to Ms. Weimer’s toe taken by police on January 27,

2001, also concluded that Ms. Weimer’s toe injury was consistent with Ms. Weimer’s and

Mr. Gibson’s account that Ms. Weimer’s toe was injured when Gibson pulled it while they were

“horseplaying” a few days before Mr. Haith’s death.

96.     The crumbling of the case against Ms. Weimer culminated on Monday, June 27, 2016.

By that date, Judge Daniel Howsare (Senior Judge, Bedford County) had been assigned to

Ms. Weimer’s case because the Court of Common Pleas Judges from Fayette County were

conflicted out of the case as a result of the fact that Defendant Vernon was by then a sitting

Court of Common Pleas Judge in Fayette County. On that date, after a non-Fayette County

Judge heard the facts and circumstances surrounding Ms. Weimer’s wrongful conviction, the

charges against her were dropped with prejudice, and Ms. Weimer was fully exonerated.

Ms. Weimer’s Wrongful Conviction Is Not An Isolated Instance.

97.     The Defendants’ deliberate and willful actions taken against Ms. Weimer are not isolated

events, but rather demonstrate ongoing policies, practices or customs of unconstitutional

misconduct in homicide investigations, and in particular, using coercive techniques in interviews

and interrogations to induce false confessions; withholding exculpatory evidence; and fabricating

incriminating statements from witnesses, suspects, and arrestees by feeding details about the

crime that the police knew (or believed to be true) to those witnesses, suspects, and arrestees.

98.     Various cases demonstrate that this misconduct was pervasive within Fayette County law

enforcement agencies at the time of Ms. Weimer’s investigation. Upon information and belief,

the misconduct described herein was committed with the knowledge of Defendants’ supervisors,

or was allowed to occur because of their deliberate indifference to this misconduct.



                                                24
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 25 of 37



99.     These unconstitutional acts and practices were used time and again during the

investigation of Mr. Haith’s murder, which resulted in Ms. Weimer’s wrongful conviction and

imprisonment.

100.    The same acts and practices were also perpetrated by the same Fayette County District

Attorney’s Office against Mr. Munchinski, who was wrongfully convicted and served 27 years in

prison before being fully exonerated. See Munchinski v. Solomon, in his Official Capacity as

District Attorney of Fayette County, Pennsylvania and in his Individual Capacity, et al., Civil

Action No. 2:13-cv-1280 (DSC), W.D Pa. The same acts and practices were also perpetrated by

the same Fayette County District Attorney’s Office against Mr. Breakiron, whose convictions

were overturned because exculpatory evidence was withheld. See Breakiron v. Horn, et al., 642

F.3d 126 (3d Cir. 2011). There are notable similarities between these cases. Munchinski, like

this case, involved witness coaching, the use of witnesses who were not credible, recanted

testimony, and the withholding of exculpatory evidence relating to witness credibility.

Breakiron also involved prosecutorial use of non-credible witnesses and failure to disclose that a

material witness had sought a deal in exchange for their testimony.

                                            DAMAGES

101.    The unlawful, intentional, willful, deliberately indifferent, and reckless acts and

omissions of the Defendants caused Ms. Weimer to be improperly arrested and imprisoned,

unfairly tried, wrongfully convicted, and forced to serve over 11 years in prison for a murder that

she did not commit.

102.    As a direct result of Defendants’ conduct and omissions, Ms. Weimer sustained injuries

and damages, including loss of her freedom for more than 11 years, pain and suffering, mental

anguish, emotional distress, indignities, degradation, permanent loss of natural psychological

development, and restrictions on all forms of personal freedom including but not limited to diet,

                                                 25
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 26 of 37



sleep, personal contact, educational opportunity, vocational opportunity, personal fulfillment,

sexual activity, family relations, reading, television, movies, travel, enjoyment, and freedom of

speech and expression.

103.    As a direct result of Defendants’ conduct and omissions, Ms. Weimer was deprived of

her familial relationships, including with her children, Rose, Miranda and Bridgett, who were

only 10, 7 and 4 years old respectively, when Ms. Weimer was incarcerated, as well as her

parents, four sisters, and two grandsons who were born while she was incarcerated.

104.    As a direct result of Defendants’ conduct and omissions, Ms. Weimer sustained economic

injuries and damages, including loss of income and loss of career opportunities.

105.    As a direct result of Defendants’ conduct and omissions, Ms. Weimer sustained physical

injuries and damages, including physical pain and suffering, personal injuries, physical illness,

and inadequate medical care.

                                          CAUSES OF ACTION3

                         COUNT I: 42 U.S.C. § 1983 Malicious Prosecution
                               (Against Individual Defendants)

106.    Plaintiff incorporates by reference all of the foregoing paragraphs.

107.    The individual Defendants, acting individually and in concert with malice and knowing

that their investigation revealed that probable cause did not exist to prosecute Ms. Weimer,

intentionally caused Ms. Weimer to be arrested, charged, and prosecuted for those crimes,

thereby violating Ms. Weimer’s clearly established right, under the U.S. Constitution, to be free

of prosecution absent probable cause.



3
  By Orders dated September 14, 2018, this Court previously dismissed certain of Ms. Weimer’s claims against
certain Defendants with prejudice. (ECF Nos. 69-72). This Second Amended Complaint does not plead any of those
previous causes of action that were dismissed with prejudice. Ms. Weimer, however, reserves and preserves her
appellate rights relating to the Court’s September 14, 2018 dismissal orders and the counts dismissed with prejudice
therein. (ECF Nos. 69-72).

                                                        26
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 27 of 37



108.    The individual Defendants, acting individually and in concert, fabricated evidence and

intentionally withheld and misrepresented exculpatory evidence, all of which resulted in an arrest

and conviction without probable cause.

109.    The individual Defendants, acting individually and in concert, influenced and/or

participated in the decision to initiate the prosecution of Ms. Weimer and to continue to

investigate and manufacture alleged evidence during the time period leading up to Ms. Weimer’s

wrongful convictions. Further, after the wrongful convictions were vacated, the individual

Defendants, acting individually and in concert, further investigated the criminal charges in an

effort to re-prosecute Ms. Weimer on the same charges, which were ultimately dismissed with

prejudice.

110.    The individual Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and with deliberate indifference to

Ms. Weimer’s clearly established constitutional rights.

111.    The acts and omissions by the individual Defendants described in the preceding

paragraphs were the direct and proximate cause of Ms. Weimer’s injuries because these

Defendants knew, or should have known, that their conduct would result in the wrongful arrest,

prosecution, conviction, and incarceration of Ms. Weimer.

                      COUNT II: 42 U.S.C. § 1983 Civil Rights Conspiracy
                              (Against Individual Defendants)

112.    Plaintiff incorporates by reference all of the foregoing paragraphs.

113.    The individual Defendants, acting within the scope of their employment and under color

of state law, before and after Ms. Weimer’s wrongful arrest and conviction, acted in concert in

order to deprive Ms. Weimer of her clearly established rights to be free from unreasonable

searches and seizures, false arrest, false imprisonment, malicious prosecution, deprivation of


                                                 27
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 28 of 37



liberty without due process of law, self-incrimination, and to a fair trial, and to deny her access to

this Court to redress these wrongs.

114.    In furtherance of the conspiracy, the Defendants engaged in and facilitated numerous

overt acts, including, without limitation, the following:

        a. Suggesting, coercing, and/or fabricating evidence in the form of false witness

            statements;

        b. Intentionally or with deliberate indifference failing to comply with their duty to

            disclose Brady and impeachment material during the pendency of the case;

        c. Wrongfully prosecuting Ms. Weimer while knowing that they lacked probable cause;

        d. Committing and inducing perjury during hearings and trial; and

        e. Implicitly or expressly engaging in an after the fact conspiracy to cover up and

            suppress the Defendants’ prior wrongful actions, in an effort to potentially

            re-prosecute Ms. Weimer and to prevent her from accessing this Court to provide

            redress from the ongoing conspiracy.

115.    Defendants’ concerted actions, from the initial investigation and continuing through their

attempts to re-prosecute Ms. Weimer after the criminal convictions were vacated, and to cover

up and suppress their prior wrongful actions, reflect a combination, agreement, or understanding

between them that continued throughout the course of Ms. Weimer’s ordeal. All individual

Defendants were involved in this ongoing conspiracy to prosecute and convict Ms. Weimer, and

the after the fact conspiracy to cover up and suppress the wrongful prosecution and conviction.

116.    The object of the conspiracy was to pursue charges against Ms. Weimer for the murder of

Mr. Haith, irrespective of the evidence. After Ms. Weimer’s convictions were vacated, the

object of the after the fact conspiracy was to cover up and suppress the prior wrongful actions.



                                                 28
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 29 of 37



117.    This combination, agreement, or understanding began when Defendants, in an

investigation led by Defendant Cesario, acted in concert to ignore robust and compelling

evidence that Ms. Weimer had not committed the murder – that her DNA was not found at the

scene of the murder; that Mr. Haith’s DNA was not found on her; her statement that she was in

Uniontown at the time of the murder in Connellsville; and several other witnesses confirming her

whereabouts at the time of the murder.    Despite all of these facts, Defendants agreed and/or

came to an understanding that they would continue to investigate Ms. Weimer as the sole

suspect. Defendants also acted together to ignore statements by other witnesses, implicating

other suspects.

118.    Defendants continued to act in concert, based on their agreement and/or understanding, to

pursue charges against Ms. Weimer. For example, multiple Defendant police officers, acting

together with and at the direction of Defendant Vernon, obtained false witness statements; and

further acted in concert with Defendant Vernon to conceal exculpatory evidence and use false

witness statements to prosecute and convict Ms. Weimer for a murder that she did not commit.

119.    Defendants also acted in concert, and by agreement or with common understanding, by

withholding material exculpatory evidence in their possession during Ms. Weimer’s post-

conviction relief proceedings, in an ongoing after the fact conspiracy, in order to cover up and

suppress the collective effort to wrongfully imprison Ms. Weimer.

120.    Defendants’ acts and omissions, as described in the preceding paragraphs, were the direct

and proximate cause of Ms. Weimer’s injuries. Defendants knew, or should have known, that

their conduct would result in Ms. Weimer’s wrongful arrest, prosecution, conviction, and

incarceration. Defendants’ actions and omissions also served to attempt to cover up and




                                                29
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 30 of 37



suppress their prior wrongful actions in an attempt to deprive Ms. Weimer’s access to this Court

to redress these prior wrongs.

                        COUNT III: 42 U.S.C. § 1983 Failure to Intervene
                              (Against Individual Defendants)

121.    Plaintiff incorporates by reference all of the foregoing paragraphs.

122.    By their conduct and under color of state law, the individual Defendants, acting within

the scope of their employment, had opportunities to intervene on behalf of Ms. Weimer to

prevent her false arrest, malicious prosecution, false imprisonment, and deprivation of liberty

without due process of law, as well as the after the fact cover up and suppression of the wrongful

actions leading to Ms. Weimer’s wrongful convictions, but with deliberate indifference, declined

to do so.

123.    These Defendants had reasonable and realistic opportunities to intervene to prevent the

violations of Ms. Weimer’s constitutional rights. For instance:

        a. Any of the Defendants – including Defendants Vernon, Haggerty, Cesario and

            Ashton – who were involved in the early stages of the investigation could have

            intervened when it became clear that the Defendants implicitly or explicitly agreed

            that the investigation would unjustifiably target Ms. Weimer, despite exculpatory

            DNA evidence and multiple witness alibis; and they could have investigated other

            leads, which subsequently went cold.

        b. Any of the Defendants who were involved when the Defendants began to obtain false

            witness statements against Ms. Weimer could have intervened to prevent the taking

            and use of false statements.

        c. Any of the individual Defendants could have turned over the material exculpatory

            letters sent directly to Defendant Vernon, both prior to Ms. Weimer’s wrongful


                                                 30
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 31 of 37



            convictions, during her post-relief conviction proceedings, and during the ongoing

            cover up and efforts to suppress the wrongful actions that led to Ms. Weimer’s

            wrongful convictions, both before and after the convictions were vacated, during the

            ongoing effort to cover up and suppress the Defendant’s prior wrongful actions, and

            in an attempt to deny Ms. Weimer access to this Court to redress her wrongs.

124.    These Defendants’ failures to intervene violated Ms. Weimer’s clearly established

constitutional right to be free from unreasonable search and seizure and not to be deprived of

liberty without due process of law. No reasonable law enforcement officer or prosecuting

attorney would have believed that failing to intervene to prevent these Defendants from coercing

and fabricating evidence, withholding material exculpatory and/or impeachment evidence,

deliberately failing to conduct a constitutionally adequate investigation, and causing Ms. Weimer

to be arrested and prosecuted without probable cause, were lawful.

125.    Defendants’ acts and omissions, as described in the preceding paragraphs, were the direct

and proximate cause of Ms. Weimer’s injuries. Defendants knew, or should have known, that

their conduct would result in Ms. Weimer’s wrongful arrest, prosecution, conviction, and

incarceration. Defendants’ actions and omissions also served to attempt to cover up and

suppress their prior wrongful actions in an attempt to deprive Ms. Weimer’s access to this Court

to redress these prior wrongs.

                COUNT IV: 42 U.S.C. § 1983 Supervisory Liability Claim
(Against All Defendants, Except Defendant Office of the Fayette County District Attorney)

126.    Plaintiff incorporates by reference all of the foregoing paragraphs.

127.    The individual Defendants acted with impunity in an environment in which they were not

adequately trained, supervised, or disciplined by Fayette County and the City of Connellsville,

both in this case and as a matter of practice and custom.


                                                 31
999998.91782/106574616v.1
          Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 32 of 37



128.     Defendant Vernon acted recklessly and with deliberate indifference to Ms. Weimer’s

constitutional rights during her investigation and prosecution of Mr. Haith’s murder, eliciting

false witness testimony, failing to disclose critical evidence regarding witness credibility, and

deliberately lying to the jury regarding the alleged motivation of certain witnesses, all of which

deprived Ms. Weimer of her clearly established constitutional rights, including her rights to be

free from unreasonable searches and seizures, false arrest, false imprisonment, malicious

prosecution, and deprivation of liberty without due process of law, self-incrimination, and to a

fair trial.

129.     Defendant Vernon was the Fayette County District Attorney and the lead prosecuting

attorney in Ms. Weimer’s trial, and directly supervised the investigative and prosecutorial acts

taken by the Fayette County District Attorney’s Office.

130.     Defendant Vernon also directly supervised certain investigative acts undertaken by the

other Defendant law enforcement agents in violation of Ms. Weimer’s constitutional rights.

131.     Defendant Vernon’s acts and omissions, as described in the preceding paragraphs, were

the direct and proximate cause of Ms. Weimer’s injuries.

132.     Defendant Haggerty acted recklessly and with deliberate indifference to Ms. Weimer’s

constitutional rights by coercing false witness testimony, and ignoring other contradictory

evidence, to deprive Ms. Weimer of her clearly established constitutional rights, including her

rights to be free from unreasonable searches and seizures, false arrest, false imprisonment,

malicious prosecution, and deprivation of liberty without due process of law, self-incrimination,

and to a fair trial.

133.     Defendant Haggerty was a lead investigator in Mr. Haith’s murder, and directly

supervised the investigative acts taken by the Connellsville Police Department.



                                                 32
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 33 of 37



134.    Defendant Haggerty’s acts and omissions, as described in the preceding paragraphs, were

the direct and proximate cause of Ms. Weimer’s injuries. Defendant Haggerty knew, or should

have known, that his conduct would result in Ms. Weimer’s wrongful arrest, prosecution,

conviction, and incarceration.

135.    Defendant Cesario acted recklessly and with deliberate indifference to Ms. Weimer’s

constitutional rights by coercing false witness testimony, and ignoring other contradictory

evidence, to deprive Ms. Weimer of her clearly established constitutional rights, including her

rights to be free from unreasonable searches and seizures, false arrest, false imprisonment,

malicious prosecution, and deprivation of liberty without due process of law, self-incrimination,

and to a fair trial.

136.    Defendant Cesario was a lead investigator in Mr. Haith’s murder, and directly supervised

the investigative acts taken by the Connellsville Police Department.

137.    The actions undertaken by the Connellsville Police Department at the time that Defendant

Cesario was in a supervisory role were critical in setting the course of Ms. Weimer’s

prosecution. While Defendant Cesario was in a supervisory role, the Connellsville Police

Department ignored exculpatory DNA evidence and testimony.         Notwithstanding the lack of

any credible evidence against Ms. Weimer, the Connellsville Police Department focused almost

exclusively on Ms. Weimer and ignored other leads and testimony implicating other suspects.

These other leads went cold, leaving Ms. Weimer as the sole focus of the ongoing investigation,

resulting in her eventual wrongful and malicious prosecution.

138.    Defendant Cesario’s acts and omissions, as described in the preceding paragraphs, were

the direct and proximate cause of Ms. Weimer’s injuries. Defendant Cesario knew, or should




                                                33
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 34 of 37



have known, that his conduct would result in Ms. Weimer’s wrongful arrest, prosecution,

conviction, and incarceration.

139.    Defendant Patton acted recklessly and with deliberate indifference to Ms. Weimer’s

constitutional rights by coercing false witness testimony, and ignoring other contradictory

evidence, to deprive Ms. Weimer of her clearly established constitutional rights, including her

rights to be free from unreasonable searches and seizures, false arrest, false imprisonment,

malicious prosecution, and deprivation of liberty without due process of law, self-incrimination,

and to a fair trial.

140.    Defendant Patton’s acts and omissions, as described in the preceding paragraphs, were

the direct and proximate cause of Ms. Weimer’s injuries. Defendant Patton knew, or should

have known, that his conduct would result in Ms. Weimer’s wrongful arrest, prosecution,

conviction, and incarceration.

141.    Defendant Ashton acted recklessly and with deliberate indifference to Ms. Weimer’s

constitutional rights by coercing false witness testimony, and ignoring other contradictory

evidence, to deprive Ms. Weimer of her clearly established constitutional rights, including her

rights to be free from unreasonable searches and seizures, false arrest, false imprisonment,

malicious prosecution, and deprivation of liberty without due process of law, self-incrimination,

and to a fair trial.

142.    Defendant Ashton was the Pennsylvania State Police Cold Case Squad’s liaison for the

investigation of Mr. Haith’s murder, leading the Pennsylvania State Police’s involvement in the

investigation.

143.    Defendant Ashton’s acts and omissions, as described in the preceding paragraphs, were

the direct and proximate cause of Ms. Weimer’s injuries. Defendant Ashton knew, or should



                                                34
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 35 of 37



have known, that her conduct would result in Ms. Weimer’s wrongful arrest, prosecution,

conviction, and incarceration.

144.    The policymakers at Defendants City of Connellsville and Fayette County were aware or

should have been aware of these practices, as well as alternatives to such practices, including

training and discipline to prevent inter alia the fabrication of evidence; the withholding of

exculpatory evidence; ignoring exculpatory evidence; the procurement of false witness

statements; failing to pursue leads; and arrest and prosecution without probable cause.

145.    As reflected by the wrongful murder convictions against Ms. Weimer, as well as Mr.

Breakiron, and Mr. Munchinski, the policymakers at Defendants City of Connellsville and

Fayette County acquiesced in a longstanding policy or custom of inaction in regard to wrongful

and malicious investigations and prosecutions.

146.    The policymakers at Defendants City of Connellsville and Fayette County were aware or

should have been aware of these practices, as well as alternatives to such practices, and failed to

discipline Defendants, either before or after the incidents in question, demonstrating deliberate

indifference to the rights of persons with whom the police come into contact.

147.    In addition, the circumstances showed that the supervisors’ inaction could have

communicated a message of approval to the offending subordinates.

                COUNT V: Malicious Prosecution under Pennsylvania state law
                           (Against Individual Defendants)

148.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs.

149.    The Defendants investigated, initiated and participated in proceedings against

Ms. Weimer, without probable cause, with malice or specific intent to injure, and the

proceedings ultimately terminated in Ms. Weimer’s favor, when she was fully exonerated. The

Defendants collectively participated in an ongoing conspiracy to maliciously prosecute Ms.


                                                 35
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 36 of 37



Weimer, and after her convictions were vacated, Defendants – including but not limited to

Defendant Patton – participated in an ongoing effort to cover up and suppress the prior wrongful

actions, by ignoring and dismissed exculpatory evidence provided by Mr. Stenger, in a further

effort to prevent Ms. Weimer’s access to this Court to redress these prior wrongs.

150.    As a result of this malicious prosecution, Ms. Weimer sustained the injuries and damages

set forth above.

WHEREFORE, Plaintiff Crystal Dawn Weimer prays as follows:

    A. That the Court award compensatory damages to Plaintiff and against all Defendants,

            jointly and severally, in an amount to be determined at trial;

    B. That the Court award punitive damages to Plaintiff, and against all individual Defendants

            in their individual capacity, in an amount to be determined at trial, that will deter such

            conduct by defendants in the future;

    C. For a trial by jury;

    D. For pre-judgment and post-judgment interest and recovery of Plaintiff’s costs, including

            reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988 for all 42 U.S.C. § 1983

            claims; and

    E. For any and all other relief to which Plaintiff may be entitled.

JURY TRIAL DEMANDED.




                                               /s/ Joseph E. Culleiton
                                               Joseph E. Culleiton
                                               Pa. ID No. 82823
                                               Blank Rome, LLP
                                               501 Grant Street
                                               Suite 850
                                               Pittsburgh, PA 15219
                                               Counsel for Plaintiff Crystal Dawn Weimer


                                                   36
999998.91782/106574616v.1
         Case 2:17-cv-01265-MPK Document 74 Filed 10/15/18 Page 37 of 37



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via ECF upon all

counsel of record.



 Dated: October 15, 2018                             /s/Joseph E. Culleiton
                                                     Joseph E. Culleiton




                                                37
999998.91782/106574616v.1
